Powell, J.
1. A ground of a motion for new trial, excepting to the admission of the testimony of a named witness, is fatally defective, if the substance of the testimony is not set forth.
2. On the general grounds, the case is controlled by Plummer v. State, 1 Ga. App. 507 (57 S. E. 969). Judgment affirmed.
Accusation of sale of liquor; from city court of Griffin — Judge Elynt. October 8, 1909.
Argued December 1,
Decided December 10, 1909.
Thomas W. Thurman, J. W. Shell, for plaintiff in error.
W. S. Beck, solicitor, contra.